STRAUP, J.
I dissent upon the ground that the court erroneously refused the defendant to' show that the premium for the insurance was not paid. In this particular the plaintiff 'alleged that the defendant “for and in consideration of the sum of twenty dollars to it in hand paid insured the plaintiff” in the sum of $1000' against loss by fire on property described in the complaint; that “said policy of insurance is numbered 7714618,” and was “dated December 4, 1909,” and “insured” plaintiff’s property for the term of one year from the 7th day of November, 1909. He then alleged his loss by fire, a demand for payment, and defendant’s refusal to pay, and made the general averment that he performed “on his part all the requirements demanded by said policy of insurance.” Further than these averments there is no allegation in the complaint that the defendant issued or delivered the policy; neither was the substance of the terms of the policy pleaded, nor was the policy or a copy thereof attached to or made a part of the complaint, nor was it otherwise therein referred to. The defendant in its answer admitted that “on or about the 4th day of December, 1909, in lieu of another policy theretofore issued to J. T. Smyth the defendant issued to the plaintiff its policy of insurance” for a term of one-year from the 7th day of November, 1909, for the sum of $1000, on the property described in the complaint, but denied that the payment of the premium had been made, and averred “that the said policy of insurance sued upon in this action was issued to the plaintiff by defendant and the property in said policy mentioned insured by defendant against loss or damage by fire in consideration of a premium of twenty dollars to be paid by plaintiff to defendant; that said plaintiff has never paid said premium nor any part thereof.” The defendant made no other admissions or allegations of an unconditional or other delivery of the policy. To this allegation of nonpayment of the premium the plaintiff filed a reply in which he denied “that said plaintiff has never paid said premium or any part thereof.”
*323Here we have the averments of both parties that the policy was issued in consideration of the payment of a premium of twenty dollars and a direct issue upon the assertion of one that the premium was paid and a denial by the other of that fact, and again upon the assertion of one of the nonpayment of the premium and a denial by the other of such fact. The only proof of payment adduced by the plaintiff was the production of the policy and putting it in evidence. That, I think, was sufficient, for, from the fact of such production of the policy from his custody, a rebuttable—not a conclusive — presumption of another fact arose, that the premium was paid by him. (Berliner v. Travelers’ Ins. Co., 121 Cal. 451, 53 Pac. 922.) The defendant’s motion for non-suit on the ground of a want of evidence to show that the premium had been paid was therefore properly overruled. When the defendant offered to show that the premium was not paid, by propounding the following question to a witness called by the defendant, and who, on its behalf, negotiated the transactions with respect to the policy, did the plaintiff “ever pay the premium on this insurance”' counsel for plaintiff objected as follows: “I object to that as being incompetent, irrelevant and immaterial; there is no forfeiture clause in this policy of insurance, it does not make any difference whether it has been paid or not, the policy is still in force and effect. If we owe that twenty dollars they can collect it, and we have their receipt for it in that policy, and there is no forfeiture clause. They are not pleading it as a set-off or counterclaim.” The Court: “What do you sa.y to that, Mr. Johnson [counsel fox defendant] ?” Mr. Johnson: “I don’t care to argue it.” The Court: “Objection sustained.” Mr. Johnson: “Save an exception.”
Of course the law is well settled that even where prepayment of the premium is expressly provided as a condition precedent to liability, yet such prepayment may be waived by extending credit, or by an unconditional delivery of the policy from which the giving of credit may be presumed, or by proof of other facts or circumstances showing a waiver of prepayment; and where the fact is made to appear, and is found, *324that credit was given, or prepayment was otherwise waived, the insurer m'ay not avoid liability on an otherwise completed and subsisting contract of insurance for want of prepayment, or for nonpayment of the premium, unless the nonpayment was not even within the terms of the waiver. But when the defendant offered to show that the premium was not paid, what right, upon the issues here, had the court to conclusively presume, without evidence, that credit was extended for thirty days or more, or to conclusively presume that payment of the premium during that time was otherwise waived ? And though it be conceded that under the issues the plaintiff had the right to show an excuse for nonpayment of the premium by showing that credit was given for such period, or otherwise to make proof of a waiver of payment during such time, without allegations of a waiver (Berliner v. Travelers’ Ins. Co., supra), yet, what right had the court to assume that such proof could or would be indisputably and conclusively made, or that an unconditional delivery of the policy was made, or other delivery under circumstances to justify a conclusive presumption of a Avaiver of payment for such a period ? There were neither allegations nor evidence of such facts. The only evidence of an unconditional or other delivery of the policy is the letting of the policy in evidence upon plaintiff’s offer — the production of the policy from his custody. While this and the defendant’s averment that it issued fhe policy is enough to shoAV a delivery, yet it is far from showing circumstances of an unconditional delivery, or of a delivery under circumstances to justify a presumption, much less a conclusive presumption, of a waiver of present or prepayment, or of the giving of a credit for a period of thirty days or more. When courts say that an unconditional delivery of a policy is a waiver of prepayment, all that is meant hv that is, that from such fact it will be presumed, in the absence of direct evidence to the contrary, that credit was given for a reasonable time within which to pay the premium. The proposition to me seems veiy simple: Upon the issues the plaintiff made a prima facie case of a valid and subsisting contract by the production of the policy, which, on its *325face, appears to be a completed and existing contract at the time of the loss; the burden of overcoming that prima facie case then devolved upon the defendant.; but when it undertook to bring forward something tending to overcome it— proof that there was a total want of failure of consideration —the court stopped it. As well say the state could not prove an accused guilty of the charged offense because the law presumed him innocent. The question of admissibility of evidence was here confused with that of the efFect of evidence.
The question propounded by the defendant, on its face, showed the character of the evidence sought to be elicted, and the particular fact in issue which it tended to prove. This would not have been any more evident, had counsel stated what the answer of the witness would be to the question propounded were the witness permitted to answer, or what evidence was sought by the question propounded. The suggestion that the defendant, to be entitled to malee proof of nonpayment of the premium, ought to have pleaded such nonpayment as a counterclaim, is, I think, wholly beside the question.